DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alves, US Patent Pub. 20110109446 A1, in view of Ulbrich, US Patent Pub. 20030075185 A1.
Re Claim 1, Alves discloses an ear protector device (fig. 1; abstract), comprising: an earplug configured for removable seating with an ear canal (fig. 1; abstract” earplug is removably mounted within an ear canal); a display having an inner face and an outer face with indicia (fig. 1: earplug with display where the display includes indicia to indicate information; para 0012; claim 5); and a mount attached between the earplug and the display (fig. 3: pivot member 400; paras 0023); but fails to disclose explicitly disclose an attached indicia. However, Ulbrich discloses a device that teaches the concept of including a printed/attached indicia on an outside surface of an earplug (Ulbrich, figs. 8-10; paras 0017-0019; paras 0025 & 0040: decorative indicia could be decorative to express user’s enthusiasm). It would have been obvious to modify the earplug of Alves to include printed/attached indicia on the outside surface of the earplug of Alves as taught in Ulbrich for the purpose of including decorative artwork/markings for the earplugs.
Re Claim 2, the combined teachings of Alves and Ulbrich disclose the ear protector device of claim 1 wherein the earplug is selected from the group consisting of one or more of a flanged, hi-fi, electronic and noise-cancellation earplugs (Alves, fig. 1; abstract: earplug is an electronic earplug device wherein electronic is selected from the Markush claim language).
Re Claim 3, the combined teachings of Alves and Ulbrich disclose the ear protector device of claim 1 wherein the inner face of the display further comprises indicia (Ulbrich, figs. 8-10; paras 0017-0019; paras 0025 & 0040: indicia markings).
Re Claim 4, the combined teachings of Alves and Ulbrich disclose the ear protector device of claim 1 wherein the device further comprises a post between the mount and the display configured to extend the device outwardly from the mount (Alves, fig. 3: pivot member 400 naturally extends outwardly enough to enable control of the display mounted portion while the insert ear canal portion is stationary; paras 0023).
Claim 5 has been analyzed and rejected according to claim 1.
Re Claim 6, the combined teachings of Alves and Ulbrich disclose the ear protection system of claim 5 wherein the earplug is configured to provide for enhanced noise-cancellation through the ear canal (Alves, para 0004: earplugs are meant for noise cancelation).
Claim 7 has been analyzed and rejected according to claim 4.
Claim 8 has been analyzed and rejected according to claim 1.
Re Claim 9, the combined teachings of Alves and Ulbrich disclose the method of claim 8 further comprising the step of attaching indicia to the display prior to placing the device on the user's ear (Ulbrich, figs. 8-10; paras 0017-0019; paras 0025 & 0040: decorative indicia could be decorative to express user’s enthusiasm).
Re Claim 10, the combined teachings of Alves and Ulbrich disclose the method of claim 8 further comprising the step of making the device prior to obtaining and placing the device on the user's ear (Alves, fig. 1: device was made before being mounted in a user’s ear; abstract; Ulbrich, figs. 8-10; paras 0017-0019; paras 0025 & 0040: decorative indicia could be decorative to express user’s enthusiasm).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alves, US Patent Pub. 20110109446 A1 and Ulbrich, US Patent Pub. 20030075185 A1, as applied to claim 1 above, in view of Dick, US Patent Pub. 20150096102 A1.
Re Claim 11, the combined teachings of Alves and Ulbrich disclose the ear protector device of Claim 1, but fail to disclose further wherein said indicia are removable. However, Dick discloses a system that teaches the concept of including removable message indicia on a head garment (Dick, para 0067: permanent or removable message indicia). It would have been obvious to modify the Ulbrich earplug as used to modify Alves such that its printed/attached indicia are removable as taught in Dick for the purpose of being able to change the decoration indicia including on the earplugs.
Claims 12-13 have been analyzed and rejected according to claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                					11/22/2022